
	

113 HR 4949 IH: New American Success Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4949
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Cárdenas (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the National Office of New Americans to support the integration of immigrants to the
			 United States into the economic, social, cultural, and civic life of their
			 local communities and the Nation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the New American Success Act of 2014.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and declaration of policy.
				Title I—Citizenship and New Americans
				Sec. 101. National Office of New Americans.
				Sec. 102. Task Force on New Americans.
				Sec. 103. Authorization of appropriations.
				Title II—Grants
				Sec. 201. Initial Entry, Adjustment, and Citizenship Assistance Grants.
				Sec. 202. Integration Success Grants.
				Sec. 203. Integration Success Fund.
				Title III—English Language Learning
				Sec. 301. Waiver of English requirement for senior new Americans.
				Title IV—Rulemaking
				Sec. 401. Rulemaking requirement.
			
		3.Findings and declaration of policy
			(a)FindingsCongress makes the following findings:
				(1)According to the Migration Policy Institute, there are 13,400,000 non-citizen residents in the
			 United States with limited proficiency in English.
				(2)According to the Department of Homeland Security, approximately 1,100,000 legal immigrants enter
			 the country annually. About half of these legal immigrants lack full
			 proficiency in English.
				(3)According to the Migration Policy Institute, an estimated 70 percent of the unauthorized immigrant
			 population ages 19 and older have limited proficiency in English.
				(4)According to the Bureau of Labor Statistics, more than two-thirds of the foreign-born population
			 does not have a postsecondary degree, and foreign-born adults are three
			 times more likely to lack a high school diploma or equivalent than
			 native-born adults.
				(5)According to the Bureau of Labor Statistics, 19 of the 30 fastest growing occupations require
			 workers with some form of postsecondary education or training.
				(6)These statistics suggest that a lack of English proficiency and limited education serve as serious
			 impediments to labor market success for immigrants.
				(7)A century ago, during the last great wave of immigration to this country, the public and private
			 sectors promoted the integration of newcomers through the Settlement House
			 movement, the founding of the modern public library system, the
			 establishment of universal public education.
				(8)Although currently dozens of Federal and State programs support, and thousands of government
			 agencies and nonprofit organizations operate, programs that teach English,
			 promote acquisition of workforce skills, provide citizenship assistance,
			 and otherwise promote the integration of immigrants and their children,
			 such programs are often not coordinated or aligned, limiting the capacity
			 of such programs to identify and test promising practices, leverage
			 resources, or bring effective interventions to scale.
				(9)It is in the national interest to facilitate the rapid acquisition of English language skills by
			 immigrants to the United States and to otherwise promote the integration
			 of immigrants and their children into the mainstream of our economy and
			 society.
				(10)Empowering immigrants and their family members to effectively integrate into the mainstream of the
			 economic, social, cultural, and civic life of their local communities and
			 the Nation as a whole will ensure that United States immigration policies
			 result in more productive and competitive local economies and more
			 cohesive and harmonious communities.
				(11)Data, policies, and programs relevant to immigrant integration crosscut the responsibilities of
			 numerous Federal agencies as well as those of State and local governments
			 and nongovernmental actors.
				(12)The overlapping nature of integration issues and the lack of coordination of immigration policies
			 and programs make it difficult for the President and Congress to
			 understand and respond to pressing integration challenges and
			 opportunities.
				(13)Improved coordination of integration goals, policies, and programs across sectors and levels of
			 government would greatly enhance the ability of the Federal Government to
			 create and maintain an immigration system that is more suited to modern
			 times and benefits the interests of the Federal Government, communities
			 with growing immigrant populations, as well as immigrants and their family
			 members.
				(b)Declaration of policyIt is the policy of the United States to—
				(1)promote the civic, linguistic, and economic integration of immigrants and their young children into
			 the United States;
				(2)establish national goals for integrating immigrants and their young children into the United
			 States, and measure the degree to which such goals are met;
				(3)assess and coordinate Federal policies, regulations, and programs related to the integration of
			 immigrants, including an assessment of Federal agency jurisdiction and
			 budget concerns;
				(4)consult with State and local governments on integration challenges and opportunities for the
			 purpose of improving Federal integration policy and program efforts;
				(5)track the performance of Federal, State, and local integration initiatives, including measures of
			 reach, effectiveness, and cost; and
				(6)engage stakeholders at different government and nongovernment levels to identify integration
			 opportunities and challenges.
				ICitizenship and New Americans
			101.National Office of New Americans
				(a)Establishment of National Office of New Americans
					(1)In generalThere is established in the Executive Office of the President a National Office of New Americans
			 (in this title referred to as the Office).
					(2)Appointment of directorsThere shall be at the head of the Office a Director appointed by the President (in this title
			 referred to as the Director). The President is authorized to appoint a Deputy Director and such Assistant Directors as the
			 President determines to be necessary.
					(b)FunctionsThe functions of the Office are—
					(1)to oversee and coordinate the efforts of Federal, State, and local entities to ensure the effective
			 economic, linguistic, and civic integration of immigrants and their
			 children;
					(2)to provide advice and leadership to the President, Congress, and other Federal Government officials
			 on the challenges and opportunities facing such entities with regards to
			 immigrant integration;
					(3)to establish national goals for immigrant integration and measure the degree to which such goals
			 are met;
					(4)to serve as a member of the Domestic Policy Council;
					(5)to cooperate closely with the Office of Management and Budget and other relevant executive agencies
			 and departments to analyze the impact of immigration policies and of
			 immigrant integration efforts on the Federal budget;
					(6)to evaluate the scale, quality, and effectiveness of Federal Government efforts concerning
			 immigrant integration;
					(7)to identify the anticipated effects of new Federal immigration policies on existing integration
			 efforts and advise the President on how to address any potential
			 integration needs or impacts resulting from such policies;
					(8)to consult on a biannual basis with State and local government officials on the immigrant
			 integration challenges and opportunities facing State and units of local
			 government;
					(9)to consult with the Secretaries and Directors identified in title II on the administration of the
			 grant programs established by such title; and
					(10)to submit to the President and the appropriate congressional committees a biannual report that
			 describes the activities of the Office and the results of the consultation
			 process provided in paragraph (8).
					(c)Deadline for establishmentThe Office shall begin operating not later than one year after the date of the enactment of this
			 Act.
				102.Task Force on New Americans
				(a)Establishment
					(1)In generalThe Director shall establish within the Office of New Americans a Task Force on New Americans.
					(2)Deadline for establishmentThe Task Force shall be fully operational not later than 18 months after the date of the enactment
			 of this Act.
					(b)PurposeThe purposes of the Task Force are—
					(1)to establish a coordinated Federal program to respond effectively to immigrant integration issues;
			 and
					(2)to advise and assist the Director in identifying and implementing the necessary policies to carry
			 out such program.
					(c)MembershipThe Task Force shall be comprised of—
					(1)the Director, who shall serve as Chair of the Task Force;
					(2)the Secretary of the Treasury;
					(3)the Attorney General;
					(4)the Secretary of Commerce;
					(5)the Secretary of Labor;
					(6)the Secretary of Health and Human Services;
					(7)the Secretary of Housing and Urban Development;
					(8)the Secretary of Education;
					(9)the Secretary of Homeland Security;
					(10)the Director of the Small Business Administration;
					(11)the Director of the Office of Management and Budget;
					(12)the Director of the Bureau of Consumer Financial Protection; and
					(13)any other individual the Director of the National Office of New Americans invites to participate
			 who occupies a position listed under level I or II of the Executive
			 Schedule, as provided in sections 5312 and 5313 of title 5, United States
			 Code.
					(d)Duties
					(1)In GeneralThe Task Force shall meet at the call of the Chair and perform such duties as the Chair reasonably
			 requires.
					(2)Coordinated response to immigrant issuesThe Task Force shall work with executive agencies and departments to provide a coordinated Federal
			 response to adequately address issues that affect the lives of new
			 immigrants and local communities with growing immigrant populations,
			 including—
						(A)early childhood care and education;
						(B)elementary, secondary and postsecondary education;
						(C)adult education and workforce training;
						(D)health care;
						(E)naturalization; and
						(F)economic development.
						(3)Liaison with Federal agencies
						(A)In GeneralEach member of the Task Force shall serve as a liaison to the respective agency of the member to
			 ensure that the agency participates in the activities of the Task Force in
			 a timely and meaningful manner.
						(B)Duties of a LiaisonThe duties of each member as an agency liaison include—
							(i)creating immigrant integration goals within the agency;
							(ii)creating immigration integration indicators within the agency;
							(iii)implementing the biannual consultation process described in section 101(b)(8) by consulting with
			 the State and local counterparts of the agency; and
							(iv)reporting to the Task Force on the progress made by the agency in achieving the goals and
			 indicators described in clauses (i) and (ii).
							(4)Recommendations of the Task Force
						(A)ReportThe Director of the Task Force shall submit to Congress a report that includes the following:
							(i)Findings from the consultation process described in section 101(b)(8), including a description of
			 the immigrant integration challenges and opportunities facing States and
			 units of local government.
							(ii)Recommendations on the effects of pending legislation and executive branch policy proposals related
			 to immigration.
							(iii)Suggestions for changes to Federal programs or policies that have a negative impact on new
			 immigrants and local communities with growing immigrant populations, in
			 comparison to the general population.
							(iv)Recommendations on legislative solutions to promote immigrant integration.
							(B)Reporting Deadline
							(i)Report requiredExcept as provided in clause (ii), the Task Force shall submit a report required by subparagraph
			 (A) not later than 18 months after the Task Force is fully operational and
			 every two years thereafter.
							(ii)ExceptionThe Task Force is not required to submit a report described in clause (i) if the total number of
			 aliens issued immigrant visas or granted permanent residence under section
			 201 of the Immigration and Nationality Act (8 U.S.C. 1151), including
			 individuals subject and not subject to numerical limitations for
			 admission, is less than 500,000 at any time during a period of two years
			 ending on the required submission date of such report pursuant to clause
			 (i).
							103.Authorization of appropriationsIn addition to any amounts otherwise made available to the Office, there are authorized to be
			 appropriated such sums as may be necessary to carry out this title.
			IIGrants
			201.Initial Entry, Adjustment, and Citizenship Assistance Grants
				(a)AuthorizationThe Director of Citizenship and Immigration Services, in consultation with the Director of the
			 National Office of New Americans, shall award Initial Entry, Adjustment,
			 and Citizenship Assistance grants to eligible entities.
				(b)EligibilityAn entity eligible to receive a grant under this section is a unit of local government, private
			 organization, community-based organization, or not-for-profit
			 organization—
					(1)that provides authorized direct legal assistance to immigrants to the United States; and
					(2)that submits to the Director of Citizenship and Immigration Services an application at such time,
			 in such manner, and containing such information as such Director, in
			 consultation with the Director of the National Office of New Americans,
			 may reasonably require.
					(c)Use of funds
					(1)In GeneralFunds awarded under this section may be used to provide to an eligible non-citizen legal assistance
			 relating to the immigration status of such non-citizen, or related
			 services. Such assistance may include—
						(A)screening to assess the eligibility of a prospective applicant seeking a change in immigration
			 status;
						(B)completing immigration applications;
						(C)gathering proof of identification, employment, residence, and tax payment;
						(D)gathering proof of relationships to eligible family members;
						(E)applying for any waivers for which an applicant and qualifying family members may be eligible; and
						(F)advising an applicant on the rights and responsibilities of United States citizenship.
						(2)Immigrants eligible for assistanceA non-citizen is eligible to receive the assistance described in paragraph (1) if such non-citizen
			 is—
						(A)seeking to become a permanent resident or naturalized citizen; or
						(B)seeking relief from removal and authorization to remain in the United States lawfully and
			 permanently.
						(d)PriorityIn awarding grants under this section, priority shall be given to—
					(1)entities that demonstrate intent to use grant funds to serve individuals living in a State with a
			 foreign-born population of not less than 5 percent that has experienced an
			 increase that is higher than the national average in the population of
			 non-citizen residents during the most recent 10-year period, based on data
			 compiled by the Office of Immigration Statistics or the United States
			 Census Bureau, or units of local government located within such State; or
					(2)entities that demonstrate intent to use grant funds to serve individuals living in any of the 10
			 States with the highest number of non-citizen residents, based on data
			 compiled by the Office of Immigration Statistics or the United States
			 Census Bureau, or units of local government located within such State.
					(e)CertificationIn order to receive a payment under this section, a participating entity shall submit to the
			 Director of Citizenship and Immigration Services a certification that the
			 proposed uses of grant funds by the entity are consistent with this
			 section and meet all necessary criteria determined by the Director of
			 Citizenship and Immigration Services in consultation with the Director of
			 the National Office of New Americans.
				(f)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds
			 under this section, the entity shall submit to the Director of Citizenship
			 and Immigration Services the following:
					(1)A report that describes—
						(A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;
						(B)the geographic area or areas served by the grant funds;
						(C)an estimate of the number of non-citizens living in the jurisdiction or service area of the entity,
			 which demonstrates that the entity made a reasonable effort to determine
			 such number;
						(D)the number of non-citizens receiving assistance that was funded entirely or partially by grant
			 funds received by the entity; and
						(E)the primary languages spoken in the jurisdiction or service area of the entity.
						(2)An evaluation of any program of the entity using grant funds under this section, including an
			 assessment of—
						(A)the effectiveness of such program and recommendations for improving the program;
						(B)the future needs of immigrants to the United States; and
						(C)the future needs of States and units of local government related to immigrant integration.
						(g)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands.
				(h)Effective periodThis section shall be in effect for a period of 10 fiscal years beginning with fiscal year 2016.
				202.Integration Success Grants
				(a)Grants AuthorizedThe Secretary of Education, the Secretary of Labor, and the Secretary of Health and Human Services,
			 in consultation with the Director of the National Office of New Americans
			 (in this section referred to as the Director), may jointly provide grants on a competitive basis to improve the economic, linguistic, and civic
			 integration of immigrants and their children.
				(b)EligibilityAn entity eligible to receive a grant under this section is a State, or a unit of local government
			 working in partnership with a not-for-profit organization or
			 community-based organization, that submits to the Secretaries an
			 application at such time, in such manner, and containing such information
			 as the Secretaries, in consultation with the Director, may reasonably
			 require, which may include—
					(1)a proposal outlining the methods the entity intends to use to effectively carry out the activities
			 funded by the grant;
					(2)a sociodemographic profile of non-citizens living within the jurisdiction or service area of the
			 entity; and
					(3)a description of opportunities and challenges in improving the economic, linguistic, and civic
			 integration of immigrants.
					(c)Use of FundsAn entity awarded a grant under this section may use the grant funds—
					(1)to expand access to, and improve the quality of, programs supporting the economic advancement of
			 immigrants in areas that include financial literacy, small business
			 development, employment navigation, and training opportunities;
					(2)to expand programs that provide basic adult education and contextualized English language skills
			 that improve the literacy, numeracy, workforce skills, and educational
			 attainment of immigrants over the age of 18;
					(3)to expand access to programs that assist immigrants in obtaining recognized postsecondary
			 credentials or employment, or in building measurable skills to lead to the
			 attainment of an industry-recognized credential or certificate; and
					(4)to educate immigrants about United States history, civics, citizenship rights and responsibilities,
			 democracy, opportunities to engage in the civic life of their community,
			 unit of local government, and State, and the navigation of local systems
			 that support the economic, linguistic, and civic integration of
			 individuals and families.
					(d)PriorityIn awarding grants under this section, priority shall be given to—
					(1)an entity that uses not less than ten percent of matching funds from non-Federal sources;
					(2)an entity that collaborates with at least one public or private entity to carry out a comprehensive
			 plan to improve the coordination of relevant immigrant integration
			 services and accelerate the integration progress; and
					(3)a State—
						(A)that has a foreign born population of not less than 5 percent and that has experienced an increase
			 in non-citizen residents that is higher than the national average during
			 the most recent 10-year period, based on data compiled by the Office of
			 Immigration Statistics or the United States Census Bureau, or a unit of
			 local government located within such State; or
						(B)that is one of the 10 States with the highest number of non-citizen residents, based on data
			 compiled by the Office of Immigration Statistics or the United States
			 Census Bureau, or a unit of local government located within such State.
						(e)CertificationIn order to receive a payment under this section, a participating entity shall provide the
			 Secretaries with a certification that the proposed uses of grant funds by
			 the entity are consistent with this section and meet all necessary
			 criteria determined by the Secretaries in consultation with the Director.
				(f)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives a grant under
			 this section, such entity shall submit to the Secretaries the following:
					(1)A report that describes—
						(A)the activities undertaken by the entity;
						(B)the geographic area or areas served by the grant funds; and
						(C)a description of the sociodemographic characteristics of individuals served by the grant funds; and
						(2)An evaluation of any program of the entity that receives grant funds, including an assessment of—
						(A)the effectiveness of such program and recommendations for improving the program;
						(B)the future needs of immigrants to the United States; and
						(C)the future needs of States and units of local government related to immigrant integration.
						(g)Annual report to StatesThe Director of the National Office of New Americans shall inform each State annually of the amount
			 of funds available to such State under this section.
				(h)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands.
				(i)Effective periodThis section shall be in effect for a period of 10 fiscal years beginning with fiscal year 2016.
				203.Integration Success Fund
				(a)In GeneralThere is established in the Treasury an account known as the Integration Success Fund.
				(b)Authorization of appropriationsThere are authorized to be appropriated to the Integration Success Fund such funds as may be
			 necessary to carry out this title.
				(c)Gifts, bequests, and devisesThe Director of the National Office of New Americans may solicit, accept, use, and dispose of
			 gifts, bequests, or devises of services or property, both real and
			 personal, for the purpose of awarding grants established under sections
			 201 and 202. Gifts, bequests, or devises of money and proceeds from sales
			 of other property received as gifts, bequests, or devises shall be
			 deposited in the Integration Success Fund established by subsection (a)
			 and shall be available for disbursement to eligible entities in accordance
			 with this title.
				IIIEnglish Language Learning
			301.Waiver of English requirement for senior new AmericansSection 312 of the Immigration and Nationality Act (8 U.S.C. 1423) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)The requirements under subsection (a) shall not apply to any person who—
						(1)is unable to comply with such requirements because of physical or mental disability, including
			 developmental or intellectual disability; or
						(2)on the date on which the person's application for naturalization is filed under section 334—
							(A)is older than 65 years of age; and
							(B)has been living in the United States for periods totaling at least 5 years after being lawfully
			 admitted for permanent residence.
							(c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the
			 person's application for naturalization is filed under section 334—
						(1)is older than 50 years of age and has been living in the United States for periods totaling at
			 least 20 years after being lawfully admitted for permanent residence;
						(2)is older than 55 years of age and has been living in the United States for periods totaling at
			 least 15 years after being lawfully admitted for permanent residence; or
						(3)is older than 60 years of age and has been living in the United States for periods totaling at
			 least 10 years after being lawfully admitted for permanent residence.
						(d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under
			 subsection (a)(2) on behalf of any person who, on the date on which the
			 person's application for naturalization is filed under section 334—
						(1)is older than 60 years of age; and
						(2)has been living in the United States for periods totaling at least 10 years after being lawfully
			 admitted for permanent residence..
			IVRulemaking
			401.Rulemaking requirement
				(a)In GeneralSubject to subsection (b), not later than 180 days after the date of the enactment of this Act,
			 each person or persons responsible for carrying out a provision of this
			 Act or an amendment made by this Act shall promulgate regulations to carry
			 out such provision.
				(b)Consultation with National Office of New AmericansFor each provision of this Act for which the Director of the National Office of New Americans is
			 not the person responsible for carrying out such provision, the
			 responsible person or persons shall consult with the Director in
			 promulgating the regulations described in subsection (a).
				
